Citation Nr: 1445193	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-17 248	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for VA death benefits, including Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to August 1946.  He died in June 2000, at which time he was married to the appellant.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Local jurisdiction has since been returned to the RO in Muskogee, Oklahoma.

In June 2014, the appellant and her son presented testimony at a hearing before the undersigned Veterans Law Judge.

The issue certified for appellate review is whether new and material evidence has been presented to reopen a claim for service connection for the cause of the Veteran's death.  However, as a review of the record reveals that the appellant lacks legal standing to file such a claim, the issue has been rephrased to address this threshold jurisdictional requirement.


FINDINGS OF FACT

1.  At the time of his death in June 2000, the appellant had been married continuously to the Veteran since January 1972.

2.  In June 2003, the appellant remarried, and there is no indication that this marriage has been terminated by death or divorce.

3.  In April 2008, the appellant filed her initial claim for VA DIC, and she filed the instant claim to reopen in July 2011.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have not been met.  38 U.S.C.A. §§ 103, 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant married the Veteran in January 1972, and she lived with the Veteran continuously until the marriage was terminated by the Veteran's death in June 2000.  In June 2003, at approximately age 66, the appellant remarried, and there is no indication that this marriage has terminated, either by death or divorce.  The appellant now seeks recognition as the Veteran's surviving spouse and related entitlement to death benefits, including DIC benefits.

VA death benefits, including DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a), 5121.

A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining marriage).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Significantly, with exceptions, the claimant must not have remarried.  38 C.F.R. § 3.50(b)(2).

One exception applies to a class of claimants, like the appellant, who remarried after age 57.  See 38 C.F.R. § 3.55(a)(10).  However, if such a surviving spouse remarried prior to December 16, 2003, this claimant will only be eligible for DIC compensation if the DIC application was received prior to December 16, 2004.  See 38 C.F.R. § 3.55(a)(10)(ii).  

As the appellant remarried in June 2003 (prior to December 2003), but did not file her initial application for DIC benefits until April 2008 (well after December 2004), the exception set forth in 38 C.F.R. § 3.55(a)(10) for surviving spouses who remarried after age 57 is not applicable.  Moreover, there are no other provisions relevant to the appellant's case that would serve as a basis for determining that she is entitled to VA DIC benefits, despite her current remarriage.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently affirmed a decision in which an appellant sought DIC benefits under circumstances similar to the appellant's case.  Carroll v. McDonald, No. 2014-7008 (Fed. Cir. Sept. 24, 2014).  The Federal Circuit noted that the window for eligibility for DIC benefits in a case where a surviving spouse remarries after the age of 57, but before December 16, 2003, terminated when the one-year filing window closed on December 16, 2004.  Id.  Thus, the appellant's current marriage serves as a bar to her eligibility for VA DIC benefits, and the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the RO may have indicated that basic eligibility was met by addressing the merits of the appellant's DIC claim, the appellant is unfortunately not eligible for such benefits.

As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify and assist as it pertains to these aspects of the claim.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


